Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“display control section that performs control” in claim 1, 2, 5, 6, 9, 10, 11, 
“detection section that detects” in claim 1 and 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“display control means for performing control” in claim 15
“detection means for detecting” in claim 15.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 5-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borzello et al. (US Pub. 2014/0201672 A1, hereinafter “Borzello”).

Claim 1: Borzello teaches An information processing apparatus comprising: 
a first display control section that performs control so as to display a display area that includes data to be edited (“Borzello”, Fig. 1, [0032], [0033], e.g., a display 150 that is configured to display UI 155, and Fig. 6, a display 600); 
a detection section that detects a position designated by a user in the display area (“Borzello”, Fig. 6, [0063], e.g., touch input 620); 
a second display control section that performs control so as to display a tool box, in which a plurality of tools are registered, through an identical operation (“Borzello”, Fig. 6, [0063], e.g., display contextual toolbar 610); and 
(“Borzello”, Figs. 6, Figs. 7A-7C, [0067]-[0070], , e.g., display command regions 712, 714, and 716 with different content according to the position of the cursor in the display area).Claim 5: Borzello teaches the information processing apparatus according to claim 1, wherein the data to be edited includes end areas provided at upper, lower, right, and left portions (“Borzello”, Figs. 6 and 7A-7C, e.g., data to be edited includes upper end area), and 
the third display control section performs control so as to display the content of the tool box differently between a case where the position is in the upper and lower end areas and a case where the position is in the right and left end areas (“Borzello”, Figs. 6 and 7A-7C, [0064], [0067]-[0070], e.g., display command regions 712, 714, and 716 with different content according to the position of the cursor 710 e.g., upper, lower, right, and left portions in the display area).Claim 6: Borzello teaches the information processing apparatus according to claim 5, wherein the third display control section performs control so as to display a tool box that includes a tool for applying a first annotation correlated with the upper and lower end areas in the case where the position is in the upper and lower end areas, and so as to display a tool box that includes a tool for applying a second annotation correlated with the right and left end areas in the case where the position is in the right and left end (“Borzello”, Figs. 6 and 7A-7C, [0067]-[0070], e.g., display command regions 712, 714, and 716 according to the position of the cursor 710 e.g., upper, lower, right, and left portions in the display area).Claim 7: Borzello teaches the information processing apparatus according to claim 6, wherein the first annotation is an inscription that is applicable to the data to be edited, and the second annotation is a mark that is applicable to the data to be edited (“Borzello”, Figs. 6 and 7A-7C, [0066]-[0070]).Claim 8: Borzello teaches the information processing apparatus according to claim 7, wherein the inscription includes at least one of an approval mark, a date mark, and a stamp, and the mark includes a sticky note that enables input of a comment (“Borzello”, Figs. 6 and 7A-7C, [0066]-[0070]).Claim 9: Borzello teaches the information processing apparatus according to claim 1, wherein the data to be edited includes a body text area that includes a character string portion that includes a plurality of character strings and a margin portion that excludes the character string portion, and the third display control section performs control so as to display the content of the tool box differently between a case where the position is in the character string portion and a case where the position is in the margin portion (“Borzello”, Figs. 6 and 7A-7C, [0066]-[0070]).Claim 10: Borzello teaches the information processing apparatus according to claim 9, (“Borzello”, Figs. 6 and 7A-7C, [0066]-[0070]).Claim 11: Borzello teaches the information processing apparatus according to claim 1, wherein the detection section further detects a content of a last operation performed by the user before the position is detected, and the third display control section performs control so as to display the content of the tool box differently in accordance with the position and the content of the last operation (“Borzello”, Figs. 6 and 7A-7C, [0067]-[0070]).Claim 12: Borzello teaches the information processing apparatus according to claim 11,
wherein the data to be edited includes end areas provided at upper, lower, right, and left portions (“Borzello”, Figs. 6 and 7A-7C, e.g., data to be edited includes upper end area), and 
in a case where the position is in the upper and lower end areas and the content of the last operation is an operation to designate a size, the third display control section further performs control so as to display a tool box that includes a tool for applying an annotation correlated with the upper and lower end areas, and so as to display the annotation in accordance with the size in a case where the tool is selected (“Borzello”, [0043], [0057], the toolbar includes command font size, Figs. 6 and 7A-7C, [0067]-[0070]).Claim 13: Borzello teaches the information processing apparatus according to claim 12, wherein the annotation is an inscription that is applicable to the data to be edited (“Borzello”, Figs. 6 and 7A-7C, [0067]-[0070]).
Claim 14: Claim 14 is directed to A non-transitory computer readable medium storing a program for implementing the method steps of claim 1. Therefore, claim 14 is rejected under similar rationale.

Claim 15: Claim 15 is directed to An information processing apparatus for implementing the method steps of claim 1. Therefore, claim 15 is rejected under similar rationale.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Borzello in view of PARK et al. (US Pub 2014/0040741 A1, hereinafter “PARK”).

Claim 2: Borzello teaches the information processing apparatus according to claim 1, however, Borzello does not explicitly teach the following feature, taught by PARK who teaches
wherein the display area includes only the data to be edited and a background of the data to be edited (“PARK”, Figs. 4, 5, and 7, [0115], [0120], [0133], display area 151 includes widget, multi-widget content and empty space to be edited (read: background), and 
(“PARK”, Figs. 4, 5, and 7, [0115], [0120], [0133], display the content of edit menus 430, 510 different than edit menu 720).
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Borzello and PARK that provide a method for displaying the content of the tool box differently between a case where the position is in an area of the data to be edited and a case where the position is in an area of the background. One would therefore be motivated to combine these teachings as in doing so would be useful to provide suggested commands therefore a user does not have to spend time searching for a command in various menus which increase productivity and reduce frustration.

Claim 3: Borzello and PARK teach the information processing apparatus according to claim 2,
wherein the third display control section performs control so as to display a tool box for use to edit the data to be edited in the case where the position is in the area of the data to be edited (“PARK”, Figs. 4, 5, [0115], [0120], display edit menus 430 and 510), and 
so as to display a tool box for use other than to edit the data to be edited in the case where the position is in the area of the background (“PARK”, Fig. 7, [0133], display edit menu 720).
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Borzello in view of PARK, and further in view of JEON (US Pub 2014/0157200 A1).

Claim 4: Borzello and PARK teach the information processing apparatus according to claim 3, however, Borzello and PARK do not explicitly teach the following feature, taught by JEON, who teaches wherein the tool box for use other than to edit the data to be edited includes a tool related to an output mode of the data to be edited (“JEON”, Fig. 10A, [0120], [0121]).
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention given the teachings of Borzello, PARK, and JEON that provide a method for displaying the content of the tool box differently. One would therefore be motivated to combine these teachings as in doing so would be useful to provide suggested commands therefore a user does not have to spend time searching for a command in various menus which increase productivity and reduce frustration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300.  The examiner can normally be reached on M-F 9:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUONG H NGUYEN/Primary Examiner, Art Unit 2142